                                                                                                                            FILED
     AO 245B (CASD Rev. 1119) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT COUR                                              CLERK, lJ.S. DISTF{ICT COURT
                                                                                                               SOUTHEHN DISTRICT or- CALIFORNi~
                                               SOUTHERN DISTRICT OF CALIFORNIA                                 BY                            /i?A-''i'.:,"1;!TV
                                                                                                                 . .--~--~---- ·- -----·---·--~-0:.···- ~---·-· ___,
                    UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                       v.                                 (For Offenses Committed On or After November 1, 1987)


                        JONATHAN CISNEROS                                    Case Number:          18CR5369-LAB

                                                                          CRAIG SMITH, FD
                                                                          Defendant's Attorney
      USM Number                       73000298
      D -
      THE DEFENDANT:
      IZI pleaded guilty to count(s)         ONE OF THE INFORMATION

      D     was found guilty on count(s)
          after a plea of not guiltv.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                     Count
_ __JT,!ityle~&~lS~e~c~tM,iOYJDl.------,N~atn!!!!r~e;;fo!!f~O!!fl!.!fe!::!n~s~-----------------~Numberfsj-----•
      21USC952, 960                     IMPORTATION OF METHAMPHETAMINE                                                                   1




           The defendant is sentenced as provided in pages 2 through                5            of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      D     The defendant has been found not guilty on count(s)

      D     Count(s)                                                is          dismissed on the motion of the United States.

            Assessment: $100.00
      D

      D     JVTA Assessment*: $
            *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
      IZINo fine                D Forfeiture pursuant to order filed                                       , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                         HON. Larry Ian Bums
                                                                         CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 JONATHAN CISNEROS                                                        Judgment - Page 2 of 5
CASE NUMBER:               18CR5369-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 71 MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       TERMINAL ISLAND DESIGNATION.
       PARTICIPATE IN THE RESIDENTIAL DRUG ASSESSMENT PROGRAM.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       l 8CR5369-LAB
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              JONATHAN CISNEROS                                                             Judgment - Page 3 of 5
     CASE NUMBER:            18CR5369-LAB

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
4 YEARS

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. DThe defendant must cooQerate in the collection of DNA as directed b>' the probation officer. (check ifapplicahle),_ _ _ _ _1
6.   DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   DThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               18CR5369-LAB
        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:                  JONATHAN CISNEROS                                                                      Judgment - Page 4 of 5
        CASE NUMBER:                18CR5369-LAB

                                            STANDARD CONDITIONS OF SUPERVISION
      As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
      supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
      while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
      court about, and bring about improvements in the defendant's conduct and condition.

       1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
          hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
          office or within a different time frame.

      2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
         about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
         as instructed.

      3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
         getting permission from the court or the probation officer.

      4. The defendant must answer truthfully the questions asked by their probation officer.

--Y.-'flredNendan:tmust-Hve atapiace approved-by tne probation officer. Irtne derenaantplans to cnange wli:ere tli:ey hve or
          anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
          probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
          unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
          expected change.

      6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
         permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
         view.

      7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
         time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
         defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
         due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.

      8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
         knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
         first getting the permission of the probation officer.

      9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

       10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
           anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
           as nunchakus or tasers).

       11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
           informant without first getting the permission of the court.

       12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
           officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
           The probation officer may contact the person and confirm that the defendant notified the person about the risk.

       13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                               18CR5369-LAB
       AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:              JONATHAN CISNEROS                                                          Judgment - Page 5 of 5
        CASE NUMBER:            l 8CR5 3 69-LAB

                                         SPECIAL CONDITIONS OF SUPERVISION

            1. Enter in the Republic of Mexico with permission of the court or probation officer and comply with both
               United States and Mexican immigration laws. During the first year, defendant may visit his family for 48
               hours only with prior permission of the probation officer.
            2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
            3. Seek and maintain full time employment and/or schooling or a combination of both.
       4. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. § 1030(e)(l)),
          other electronic communications or data storage devices or media,] or office, to a search conducted by a United States
          probation officer. Failure to submit to a search may be grounds for revocation ofrelease. The offender must warn any
          other occupants that the premises may be subject to searches pursuant to this condition. An officer may conduct a
          search pursuant to this condition only when reasonable suspicion exists that the offender has violated a condition of
          his supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a
          reasonable time and in a reasonable manner.
          5. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of
----up-to-HO-days-Enon=pun1tive).
          6. Abstain from alcohol consumption.
          7. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
              necessary by the probation officer. Such program may include group sessions led by a counselor, or participation
               in a program administered by the probation office. May be required to contribute to the costs of services rendered
              in an amount to be determined by the probation officer, based on ability to pay.
          8. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by
              the probation officer. Allow for reciprocal release of information between the probation officer and the treatment
              provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
              probation officer, based on ability to pay. The defendant may be tested three time a month for the first year. The
              probation officer may modify testing after one year if no dirty tests are reported.




       II




                                                                                                               l 8CR5369-LAB
